_____________

                                       No. 96-1664
                                      _____________


United States of America,                   *
                                            *
      Plaintiff/Appellee,                   *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   Eastern District of Missouri.
Craig Walker,                               *
                                            *
      Defendant/Appellant.                  *

                                      _____________

                            Submitted:       September 12, 1996

                                 Filed:   October 3, 1996
                                   _____________

Before FAGG, BEAM, and MURPHY, Circuit Judges.
                              _____________



MURPHY, Circuit Judge.


      Craig Walker was convicted by a jury of conspiracy to commit mail
fraud, mail fraud, conspiracy to obstruct justice, and subornation of
perjury.       The district court1 sentenced him to thirty-three months in
prison and he appeals from the judgment.          We affirm.


      The convictions stem from Walker's participation in a scheme designed
to ensure the reelection of Vivrus Jones, the Comptroller of the City of
St.   Louis.      Jones,   who   is    African-American,   was   opposed   by   James
Shrewsbury, who is white.        Based on past elections, it was expected that
Jones would receive the vast majority of the votes of African-Americans,
and Shrewsbury would




      1
      The Honorable Carol E. Jackson, United States District
Judge for the Eastern District of Missouri.
receive most of the votes of whites.     In order to ensure his reelection,
Jones and others devised a scheme in which a second white candidate, Penny
Alcott, would enter the race in order to draw votes from Shrewsbury.
Alcott's campaign focused on wards in the south side of St. Louis, where
the population was predominantly white.    Walker was a personal friend of
Jones who had represented St. Louis in bond deals.      Part of the scheme
involved his providing funds for Alcott's campaign.   The true source of the
funds was hidden by having a friend of his in Chicago, John Runyan, make
a contribution and a loan to the Alcott campaign with money Walker had
provided.   The basis for his mail fraud conviction was a false campaign
finance disclosure report that was sent through the mail.
     Walker contends that the district court improperly instructed the
jury regarding the conspiracy to commit mail fraud and the mail fraud
charges, denying him the right to a unanimous jury verdict.   See Andres v.
United States, 333 U.S. 740, 748, 68 S. Ct. 880, 884, 92 L. Ed. 1055 (1948).
The indictment stated that the objects of the mail fraud and the conspiracy
were to deprive the people of the State of Missouri and the City of St.
Louis of both the Comptroller's salary and the intangible right to honest
services.   The court instructed the jury that in order to convict Walker
of either conspiracy to commit mail fraud or mail fraud, at least one of
the objects of the fraud had to be proved beyond a reasonable doubt.
Walker argues the instructions were defective because they did not require
the jury to agree unanimously on the same object.


     The court instructed the jury that "in order to return a verdict of
guilty, you must unanimously agree upon which of the objects or purposes
was the subject of the conspiracy."      She also provided the jury with a
special verdict form that contained independent questions on each of the
objects of the fraud.   The first question asked whether Walker knowingly
participated in a scheme to defraud the people of the honest services of
Jones and Alcott.   The second asked whether Walker knowingly participated
in




                                     2
a scheme to defraud the people of the Comptroller's salary and other
benefits of a fair election. The jury answered yes to each of these
questions.      The   jury   was    adequately    instructed   on   the   unanimity
requirement, and the instructions were not constitutionally defective.


       Walker asserts that the district court erred by not instructing the
jury that the testimony of a perjurer should be treated with caution.
According to Walker, John Runyan was the government's key witness against
him and had pleaded guilty to perjury.            Walker cites United States v.
Partin, 493 F.2d 750 (5th Cir. 1974), in support of his position that a
special instruction was needed on the credibility of a perjurer.


       The court instructed the jury on the testimony of someone who has
testified falsely:


       If a person is shown to have knowingly testified falsely
       concerning any important or material matter, you
       obviously have a right to distrust the testimony of such
       an individual concerning other matters. You may reject
       all of the testimony of that witness or give it such
       weight or credibility as you may think it deserves.


Jury   Instruction 6A.       This was sufficient guidance, and a separate
instruction on perjury was not required.         The particular wording contained
in the instruction does not matter so long as it adequately covers "the
substance of the requested instruction."         United States v. Rankin, 902 F.2d
1344, 1347 (8th Cir. 1990);        United States v. Ridinger, 805 F.2d 818, 821
(8th Cir. 1986); United States v. Reda, 765 F.2d 715, 719 (8th Cir. 1985).
Here the district court gave an instruction dealing with false testimony
which was not the case in Partin.


       Walker also complains that the government's cross-examination of him
about income not reported on his tax returns was




                                          3
inflammatory and prejudicial.   Walker had claimed on direct examination
that he had cash flow problems and therefore could not have been the source
of the funds Runyan contributed to Alcott's campaign.   The government later
asked Walker whether he had income not mentioned on his tax return.     The
cross-examination was not improper because it related to his testimony on
direct examination about his available funds.   The testimony was relevant
and probative, and the district court did not abuse its discretion in
permitting it.


     Walker also raises a number of other claims which we have reviewed
and find without merit.2


     The judgment of the district court is affirmed.



A true copy.


     Attest:


          CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      These claims are that the district court erred by (1)
limiting testimony relating to Penny Alcott's decision to enter
the race; (2) maintaining bond conditions on him that affected
his ability to represent himself; (3) excluding expert testimony
on past election schemes in St. Louis; (4) not granting judgment
in his favor; (5) rejecting his claim of selective prosecution;
(6) not dismissing the indictment; and (7) imposing a sentencing
enhancement for an offense involving a public official.

                                    4